Affirmed and Memorandum Opinion filed April 11, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-11-00986-CR


               ASHTON PIERRE COYT-SOWELLS, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 263rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1265089


                 MEMORANDUM OPINION

      In two issues, appellant contends he is entitled to a new punishment hearing.
We affirm.

                                I. BACKGROUND

      Appellant was indicted for aggravated robbery. He pled guilty without a
plea bargain and signed several admonishments, including a waiver of his right to
have the court reporter record the guilty-plea proceeding. The trial court accepted
appellant’s plea and ordered a presentence investigation (“PSI”). After the PSI
investigator completed a report, the trial court held a punishment hearing; no
reporter’s record was made of the punishment hearing. The trial court sentenced
appellant to twenty-five years’ confinement.

                             II. WAIVER OF COURT REPORTER

       We begin with appellant’s second issue, in which he contends he is entitled
to a new punishment hearing because he did not intentionally, knowingly, and
voluntarily waive his right to have a court reporter record the punishment hearing.
Specifically, appellant argues the trial court completely failed to advise him that
his waiver of the right to have a court reporter record his plea included a waiver of
the right to have a reporter record the punishment hearing. However, as appellant
acknowledges, in Satterfield v. State, our court recently resolved this issue
unfavorably to his position. 367 S.W.3d 868, 869, 871 (Tex. App.—Houston [14th
Dist.] 2012, pet. ref’d).1 Accordingly, we overrule appellant’s second issue.

           III. SUA SPONTE INFORMAL INQUIRY REGARDING COMPETENCY

       In his first issue, appellant contends the trial court erred by failing to conduct
sua sponte an informal inquiry2 into his competency before punishment was
assessed because the PSI report included the following information:

       The defendant was evaluated through Harris County MHMRA on
       August 30, 2010, [while in Harris County Jail,] and was diagnosed
       with Axis 1 – Major Depressive Disorder, recurring with psychotic
       features. The defendant was prescribed the anti-depressant Celexa
       and anti-histamine Benadryl.

       1
          Appellant asserts this issue, despite our holding in Satterfield, to “preserve this issue
pending the Court of Criminal Appeals’ consideration of the issue on PDR.” We note that, on
August 22, 2012, the Court of Criminal Appeals refused petition for discretionary review in
Satterfield.
       2
           See Tex. Code Crim. Proc. Ann. art. 46B.004(b), (c), & (c-1) (West Supp. 2012).

                                                 2
      The prosecution and conviction of an accused while he is incompetent
violates due process. Morris v. State, 301 S.W.3d 281, 299 (Tex. Crim. App.
2009). We review a trial court’s failure to conduct a competency inquiry for abuse
of discretion. Montoya v. State, 291 S.W.3d 420, 426 (Tex. Crim. App. 2009).

      Assuming without deciding that the information in the PSI report regarding
appellant’s depression was sufficient to require the trial court to conduct an
informal inquiry into appellant’s competency, we are unable to determine whether
the trial court discharged this burden because we have no record of the PSI
hearing. An informal inquiry may be satisfied when the trial court poses simple,
short questions to the defendant and/or defense counsel regarding his
competency—exhaustive inquisitions are not required. See Luna v. State, 268
S.W.3d 594, 599–600 (Tex. Crim. App. 2008); Gray v. State, 257 S.W.3d 825, 829
(Tex. App.—Texarkana 2008, pet. ref’d). We simply do not know whether the
trial court posed such questions to appellant and his counsel during the PSI
hearing. See Newman v. State, 331 S.W.3d 447, 450 (Tex. Crim. App. 2011)
(recognizing defendant has burden to present record demonstrating error, even for
constitutional issues). Accordingly, we overrule appellant’s first issue and affirm
the trial court’s judgment.


                                             /s/       Margaret Garner Mirabal
                                                       Senior Justice


Panel consists of Justices Boyce, McCally, and Mirabal.3
Do Not Publish — Tex. R. App. P. 47.2(b).



      3
          Senior Justice Margaret Garner Mirabal sitting by assignment.

                                                   3